Ladd, J.
1 2 3 The petition alleged that defendant “is a life insurance company, and duly incorporated as such.” . The answer is hut a general denial, with an averment of fraud in the procurement of the certificate. No facts are specially pleaded, as required by section 3628 of the Code, to put in issue the defendant’s capacity as alleged. Nor was any evidence offered tending to prove its organization as that of a fraternal society. In these circumstances it must be treated as an insurance company, and, as the application was not indorsed on the certificate, it was rightly rejected when offered in evidence. Cook v. Association, 74 Iowa, 746. But, even if defendant were conceded to be a fraternal society, section 2, chapter 211, of the Acts of the Eighteenth General Assembly, requiring the application to be copied on the policy, was expressly held applicable to such organizations in Grimes v. Legion of Honor, 97 Iowa, 315. See, also McConnell v. Association, 79 Iowa, 760. That the legislature has seen fit to classify such societies as were considered in the Grimes Case, enacting provisions for them alone, including one relating to copying the applications, furnishes no ground for departing from that decision. Whatever may be thought of legislative construction, it is not to be given weight as against a previous ruling of this court.
*7264 II. The medical examiner’s report was not offered in evidence, and defendant admitted having no proof of any statements by the assured other than those contained in the application. There were no representations then to be proven false, and the evidence of physicians, tending to show that he was suffering from a disease subsequently resulting in death, was rightly excluded. — Affirmed.